                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

CEAYA L. THOMAS, et al.,

      Plaintiffs,                                     Case No. 17-cv-13492
                                                      Hon. Matthew F. Leitman
v.
                                                      (Consolidated with Case
BANNUM PLACE OF SAGINAW, et al.,                      No. 18-cv-10222)

      Defendants.
_______________________________________________________________________/

 ORDER GRANTING PLAINTIFFS’ MOTIONS FOR LEAVE TO FILE FIRST
             AMENDED COMPLAINTS (ECF ## 60, 61)

      On June 4, 2019, and June 5, 2019, Plaintiffs filed motions for leave to file First

Amended Complaints in this action. (See Motions, ECF ## 60, 61.) Defendants have since

informed the Court that they do not oppose Plaintiffs’ requests. However, Defendants have

reserved the right to challenge the allegations and claims made in the First Amended

Complaint.

      Accordingly, Plaintiffs’ motions for leave to file First Amended Complaints (ECF

## 60, 61) are GRANTED. Plaintiffs shall file their First Amended Complaints by no later

than July 11, 2019. Defendants shall answer or otherwise respond to the First Amended

Complaints by no later than August 1, 2019.

      IT IS SO ORDERED.

                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE

Dated: June 26, 2019


                                           1
       I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on June 26, 2019, by electronic means and/or ordinary mail.

                                         s/Holly A. Monda
                                         Case Manager
                                         (810) 341-9764




                                           2
